                                            Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5                                     UNITED STATES DISTRICT COURT

                                   6                                    NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        LAP-PING CHEN,                                  Case No. 21-cv-03531-DMR
                                   9                       Plaintiff,
                                                                                            ORDER ON MOTION TO COMPEL
                                  10                v.                                      ARBITRATION
                                  11        BMW OF NORTH AMERICA, LLC,                      Re: Dkt. No. 13
                                  12                       Defendant.
Northern District of California
 United States District Court




                                  13           On March 23, 2021, Plaintiff Lap-ping Chen filed this case in the San Francisco County

                                  14   Superior Court, alleging claims for breach of warranty against Defendant BMW of North American,

                                  15   LLC (“BMW NA”). [Docket No. 1-1 (“Compl.”).] BMW NA removed the case to this court on

                                  16   May 11, 2021. [Docket No. 1.] BMW NA now moves to compel arbitration of all claims. [Docket

                                  17   Nos. 13 (“Mot.”), 17 (“Reply”).] Chen opposes. [Docket No. 16 (“Opp.”).] This motion is suitable

                                  18   for determination without oral argument pursuant to Civil L.R. 7-1(b).

                                  19           For the reasons stated below, the motion is denied.

                                  20   I.      BACKGROUND

                                  21           A.        Allegations

                                  22           Chen is an individual residing in San Francisco, California. Compl. ¶ 1. On November 4,

                                  23   2020, Chen leased a new 2021 BMW X5 cDrive 40i from non-party Stevens Creek BMW. Id. ¶ 8;

                                  24   id., Ex. 1 (“Lease Agreement”); Docket No. 13-1, Declaration of Jennifer Shum (“Shum Decl.”) ¶

                                  25   3; id., Ex. A. He alleges that the vehicle was subject to both express and implied warranties. Compl.

                                  26   ¶¶ 9, 15, 18, 31-32. Chen claims that the vehicle came with “serious defects and nonconformities
                                       to warranty and developed other serious defects and nonconformities to warranty including, but not
                                  27
                                       limited to various electrical and structural defects.” Compl. ¶ 10. He brought the vehicle to BMW
                                  28
                                           Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 2 of 10




                                   1   repair facilities on several occasions, but BMW NA was “unable to conform Plaintiff’s vehicle to

                                   2   the applicable express and implied warranties after a reasonable number of attempts.” Id. ¶ 18.

                                   3   According to Chen, BMW NA failed to replace the vehicle or refund his money. Id. ¶¶ 20-21.

                                   4           Chen brings claims for breach of warranty under the federal Magnuson-Moss Warranty Act,

                                   5   15 U.S.C. § 2301 et seq., and California’s Song-Beverly Consumer Warranty Act, Cal. Civil Code

                                   6   § 1790 et seq. Among other remedies, he seeks rescission of the lease contract, restitution, and civil

                                   7   penalties.

                                   8           B.       Lease Agreement

                                   9           The Lease Agreement between Chen and Stevens Creek BMW identifies the parties to the

                                  10   agreement as follows:

                                  11                    Agreement to Lease. This Motor Vehicle Lease Agreement (“Lease”) is
                                                        entered into between the lessee and co-lessee (“Lessee”) and the lessor
                                  12                    (“Lessor”) named above [Stevens Creek BMW]. Unless otherwise
Northern District of California
 United States District Court




                                                        specified, “I,” “me,” and “my” refer to the Lessee and “you” and “your”
                                  13
                                                        refer to the Lessor or the Lessor’s assignee. . . . “Assignee” refers to BMW
                                  14                    Financial Services, NA, LLC (“BMW FS”) or, if this box is checked [x] to
                                                        Financial Services Vehicle Trust [“FSVT”]. BMW FS will administer this
                                  15                    Lease on behalf of itself or any assignee.

                                  16   Lease Agreement § 2. According to BMW NA, FSVT is a subsidiary of BMW FS, which is in turn

                                  17   a wholly-owned subsidiary of BMW NA. See Docket No. 13-1, Declaration of Tyler Weight

                                  18   (“Weight Decl.”) ¶¶ 2-3.1 The Lease Agreement contains an arbitration provision, which in relevant

                                  19   part provides:
                                                        NOTICE: Either you or I may choose to have any dispute between us
                                  20                    decided by arbitration and not in a court or by jury trial.
                                  21                    ...

                                  22                    “Claim” broadly means any claim, dispute or controversy . . . between me
                                                        and you or your employees, officers, directors, affiliates, successors, or
                                  23
                                                        assigns, or between me and any third parties if I assert a Claim against such
                                  24                    third parties in connection with a Claim I assert against you, which arises
                                                        out of or relates to my credit application, lease, purchase or condition of this
                                  25                    Vehicle, this Lease or any resulting transaction or relationship (including
                                                        any such relationship with third parties who do not sign this Lease). Any
                                  26                    Claim shall, at your or my election, be resolved by neutral, binding
                                  27
                                       1 Tyler Weight identifies himself as the Finance Systems Manager for BMW FS. Weight Decl. ¶
                                  28
                                       1.
                                                                                        2
                                             Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 3 of 10




                                                       arbitration and not by a court action.
                                   1
                                       Id.
                                   2
                                                BMW NA moves to compel arbitration of Chen’s claims under the arbitration agreement.
                                   3
                                       II.      LEGAL STANDARDS GOVERNING ENFORCEMENT OF ARBITRATION
                                   4
                                                AGREEMENTS
                                   5
                                                The Federal Arbitration Act (“FAA”) governs written arbitration agreements affecting
                                   6
                                       interstate commerce.2 See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 111-12 (2001). Under
                                   7
                                       the FAA, arbitration agreements “shall be valid, irrevocable, and enforceable, save upon such
                                   8
                                       grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Enacted for
                                   9
                                       the purpose of enforcing written arbitration agreements according to their own terms, the FAA
                                  10
                                       embodies “the basic precept that arbitration ‘is a matter of consent, not coercion.’” Stolt–Nielsen
                                  11
                                       S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 681 (2010) (quoting Volt Info. Sciences, Inc. v. Bd.
                                  12
Northern District of California




                                       of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)). “Whether enforcing an
 United States District Court




                                  13
                                       agreement to arbitrate or construing an arbitration clause, courts and arbitrators must ‘give effect to
                                  14
                                       the contractual rights and expectations of the parties.’” Id. at 682 (quoting Volt, 489 U.S. at 479).
                                  15
                                       Section 4 of the FAA ensures that “private agreements to arbitrate are enforced according to their
                                  16
                                       terms,” Stolt–Nielsen, 559 U.S. at 682 (quoting Volt, 489 U.S. at 479), by expressly authorizing a
                                  17
                                       party to an arbitration agreement to petition a United States district court for an order directing that
                                  18
                                       “arbitration proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. Courts apply
                                  19
                                       ordinary state law principles governing the formation of contracts to evaluate such claims. Davis v.
                                  20
                                       O’Melveny & Myers, 485 F.3d 1066, 1072 (9th Cir. 2007), overruling on other grounds recognized
                                  21
                                       by Ferguson v. Corinthian Coll., Inc., 733 F.3d 928, 937 (9th Cir. 2013). Like other contracts,
                                  22
                                       arbitration agreements “may be invalidated by generally applicable contract defenses, such as fraud,
                                  23
                                       duress, or unconscionability.”     Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 66 (2010)
                                  24
                                       (quotation omitted).
                                  25
                                                “By its terms, the [FAA] ‘leaves no place for the exercise of discretion by a district court,
                                  26

                                  27   2The parties do not dispute that the FAA is the relevant authority for this dispute. See Lease
                                  28   Agreement § 28 (“[T]his Arbitration Clause and any arbitration hereunder shall be governed by the
                                       Federal Arbitration Act . . . .”).
                                                                                      3
                                          Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 4 of 10




                                   1   but instead mandates that district courts shall direct the parties to proceed to arbitration on issues as

                                   2   to which an arbitration agreement has been signed.’” Chiron Corp. v. Ortho Diagnostic Sys., Inc.,

                                   3   207 F.3d 1126, 1130 (9th Cir. 2000) (quoting Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218

                                   4   (1985)) (emphasis in original). Therefore, the court’s role under the FAA is limited to determining

                                   5   “(1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the agreement

                                   6   encompasses the dispute at issue.” Chiron Corp., 207 F.3d at 1130 (citations omitted).

                                   7   III.   DISCUSSION

                                   8          Chen does not dispute that the arbitration provision in the Lease Agreement is valid and he

                                   9   does not argue that the subject matter of his claim falls outside the scope of the arbitration clause.

                                  10   Instead, he argues that BMW NA cannot enforce the arbitration provision because it is not a

                                  11   signatory to the Lease Agreement. BMW NA contends that it can enforce the arbitration clause as

                                  12   a third-party beneficiary to the Lease Agreement or, in the alternative, under the doctrine of
Northern District of California
 United States District Court




                                  13   equitable estoppel. Both arguments are analyzed under California law since “a litigant who is not a
                                       party to an arbitration agreement may invoke arbitration under the FAA if the relevant state contract
                                  14
                                       law allows the litigant to enforce the agreement.” Kramer v. Toyota Motor Corp., 705 F.3d 1122,
                                  15
                                       1128 (9th Cir. 2013).
                                  16
                                              A.      Third-Party Beneficiary
                                  17
                                              Generally, the right to compel arbitration “may not be invoked by one who is not a party to
                                  18
                                       the agreement and does not otherwise possess the right to compel arbitration.” Britton v. Co-op
                                  19
                                       Banking Grp., 4 F.3d 742, 744 (9th Cir. 1993); see also United Steelworkers of Am. v. Warrior &
                                  20
                                       Gulf Nav. Co., 363 U.S. 574, 582 (1960) (“[A]rbitration is a matter of contract and a party cannot
                                  21
                                       be required to submit to arbitration any dispute which he has not agreed so to submit.”). In some
                                  22
                                       circumstances, however, “nonsignatories can enforce arbitration agreements as third party
                                  23
                                       beneficiaries.” Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir. 2006); see Cal. Civ. Code §
                                  24
                                       1559 (“A contract, made expressly for the benefit of a third person, may be enforced by him at any
                                  25
                                       time before the parties thereto rescind it.”). In order to compel arbitration as an intended third-party
                                  26
                                       beneficiary, the nonsignatory must show that “the contract reflects the express or implied intention
                                  27
                                       of the parties to the contract to benefit the third party.” Klamath Water Users Protective Ass’n v.
                                  28
                                                                                          4
                                         Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 5 of 10




                                   1   Patterson, 204 F.3d 1206, 1211 (9th Cir. 1999), opinion amended on denial of reh’g, 203 F.3d 1175

                                   2   (9th Cir. 2000). By contrast, an incidental beneficiary of an agreement “acquires no right” against

                                   3   the parties to that agreement. Id. at n. 2 (internal quotation marks omitted) (quoting Restatement

                                   4   (Second) of Contracts § 315). The nonsignatory bears the burden of proving that it is an intended

                                   5   third-party beneficiary. Murphy v. DirecTV, Inc., 724 F.3d 1218, 1234 (9th Cir. 2013).

                                   6          BMW NA points out that the arbitration clause broadly defines “Claim” to mean “any claim,

                                   7   dispute or controversy . . . between me and you or your employees, officers, directors, affiliates,

                                   8   successors, or assigns . . . .” Lease Agreement § 38 (emphasis added). “You,” as defined in the

                                   9   Lease Agreement, refers to Stevens Creek BMW or FSVT. Id. § 2. BMW NA contends that it is

                                  10   an “affiliate” of FSVT because FSVT is a subsidiary of BMW FS, which is in turn a wholly-owned

                                  11   subsidiary of BMW NA. See Lease Agreement § 2; see also Weight Decl. ¶¶ 2-3. Thus, BMW NA

                                  12   argues, the arbitration provision encompasses Chen’s claims against BMW NA as an affiliate of
Northern District of California
 United States District Court




                                  13   FSVT. Chen responds that BMW NA cannot invoke the arbitration agreement because that
                                       provision explicitly states that only “you or I” (i.e., Stevens Creek BMW/FSVT or Chen), can
                                  14
                                       choose to send any disputes to arbitration. See Lease Agreement § 38 (“Either you or I may choose
                                  15
                                       to have any dispute between us decided by arbitration and not in a court or by jury trial.” (emphasis
                                  16
                                       added)); id. (“Any Claim shall, at your or my election, be resolved by neutral, binding arbitration
                                  17
                                       and not by a court action.” (emphasis added)).
                                  18
                                              There are cases supporting both parties’ construction of the Lease Agreement. Some courts
                                  19
                                       have adopted BMW NA’s position in cases involving nearly identical arbitration provisions. See,
                                  20
                                       e.g., Rizvi v. BMW of N. Am. LLC, No. 20-cv-00229-EJD, 2020 WL 2992859 (N.D. Cal. June 4,
                                  21
                                       2020) (holding that “BMW NA, as an affiliate of assignee FSVT, is entitled to enforce the arbitration
                                  22
                                       provision”); Fikhman v. BMW of N. Am. LLC, 2019 WL 6721626 (C.D. Cal. Oct. 15, 2019) (“The
                                  23
                                       plain language of the lease shows that Defendant is an intended beneficiary.”); Katz v. BMW of N.
                                  24
                                       Am., LLC, No. 19-cv-01553-KAW, 2019 WL 4451014 (N.D. Cal. Sept. 17, 2019) (“[BMW NA]
                                  25
                                       has standing to enforce the arbitration clause as an affiliate of the Lessor’s assignee.”); Reykhel v.
                                  26
                                       BMW of N. Am. LLC, No. 19-cv-01900-SK, 2019 WL 10056984 (N.D. Cal. Aug. 12, 2019) (“[BMW
                                  27
                                       NA] is a third party beneficiary of the Lease Agreement with clear standing to enforce its arbitration
                                  28
                                                                                         5
                                           Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 6 of 10




                                   1   clause.”). Other courts have found that similar arbitration clauses do not evince the parties’ intent

                                   2   to benefit third parties. See, e.g., Almada v. BMW of N. Am., LLC, No. 2021 WL 1156850, at *4

                                   3   (C.D. Cal. Feb. 11, 2021) (“[T]here is no evidence that either Plaintiff or the Dealership intended

                                   4   BMW NA to be third-party beneficiary to the Contract.”); Nation v. BMW of N. Am., LLC, 2020

                                   5   WL 7868103 (C.D. Cal. Dec. 28, 2020) (“BMW NA proffers no evidence to suggest that the

                                   6   signatories of the contract intended to include BMW NA in the ‘you or I’ who may compel

                                   7   arbitration.”); Zamora v. BMW of N. Am., LLC, 2020 WL 5219565 (C.D. Cal. July 8, 2020) (“The

                                   8   terms of the Lease Agreement do not show an intent to benefit BMW NA.”).

                                   9          Chen’s authority is more persuasive. As an initial matter, the Lease Agreement never

                                  10   mentions BMW NA. See Murphy, 724 F.3d at 1234; see also Cal. Civ. Code § 1639 (“When a

                                  11   contract is reduced to writing, the intention of the parties is to be ascertained from the writing alone,

                                  12   if possible . . . .”). While “a third party need not be expressly named or identified in a contract,” a
Northern District of California
 United States District Court




                                  13   nonsignatory only qualifies as an intended beneficiary “if the [signatories] intended to benefit the
                                       third party and the terms of the contract make that intent evident.” Balsam v. Tucows Inc., 627 F.3d
                                  14
                                       1158, 1161 (9th Cir. 2010) (cleaned up). In this case, the only evidence BMW NA offers of such
                                  15
                                       intent is the Lease Agreement’s reference to “affiliates.” It is not convincing that this broad term,
                                  16
                                       standing alone, evinces an intent to benefit BMW NA.3 See Zamora, 2020 WL 5219565, at *4
                                  17
                                       (“The Court is simply unpersuaded that the Agreement’s vague reference to ‘affiliates’ reveals the
                                  18
                                       signatories’ intent to benefit BMW NA.”).
                                  19
                                              Further, the term “affiliate” appears within the definition of “Claims” rather than the clause
                                  20
                                       explaining who can enforce the arbitration provision. See Lease Agreement § 38. The Lease
                                  21
                                       Agreement only states that “you” (defined earlier in contract to mean Stevens Creek BMW or its
                                  22
                                       assignee FSVT) or “I” (Chen) can opt to arbitrate disputes. See id. §§ 2, 38. Thus, the language
                                  23
                                       identified by BMW NA “refers to types of disputes between Plaintiff and the dealership that may
                                  24
                                       be arbitrated, and does not demonstrate an intent to confer some direct benefit on BMW.” Jurosky
                                  25
                                       v. BMW of N. Am., LLC, 441 F. Supp. 3d 963, 975 (S.D. Cal. 2020); see also Almada, 2021 WL
                                  26

                                  27

                                  28
                                       3Relatedly, BMW NA does not offer any authority as to the meaning of “affiliate” or any argument
                                       as to how that definition applies to the various parent/subsidiary relationships at issue in this case.
                                                                                          6
                                           Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 7 of 10




                                   1   1156850, at *4 (stating that the “Claims” definition “only identifies which claims may be arbitrated

                                   2   and what the subject matter of those claims may be. It does not define who may compel

                                   3   arbitration.”); Nation, 2020 WL 7868103, at *3 (“BMW NA proffers no evidence to suggest that

                                   4   the signatories of the contract intended to include BMW NA in the ‘you or I’ who may compel

                                   5   arbitration.”).

                                   6           Finally, if the signatories intended to benefit BMW NA, they could have stated so directly.4

                                   7   Stevens Creek BMW explicitly defined “you” to mean both itself and FSVT, which shows that it

                                   8   knew how to confer the benefits of the Lease Agreement on nonsignatories. One rule of construction

                                   9   states that the “mention of one matter implies the exclusion of all others.” Steven v. Fid. & Cas. Co.

                                  10   of New York, 58 Cal. 2d 862, 871 (1962). Since Stevens Creek BMW included FSVT in its definition

                                  11   of the parties, but did not mention BMW NA at all, that rule of construction leans against finding

                                  12   that BMW NA is a third-party beneficiary of the Lease Agreement. See Murphy, 724 F.3d at 1234
Northern District of California
 United States District Court




                                  13   (concluding that a nonsignatory was not an intended third -party beneficiary where the contract at
                                       issue explicitly identified other third-party beneficiaries).
                                  14
                                               In sum, the court finds that BMW NA has not met its burden to show that it is an intended
                                  15
                                       third-party beneficiary of the Lease Agreement.
                                  16
                                               B.        Equitable Estoppel
                                  17
                                               In the alternative, BMW NA seeks to compel under the doctrine of equitable estoppel, which
                                  18
                                       “precludes a party from claiming the benefits of a contract while simultaneously attempting to avoid
                                  19
                                       the burdens that contract imposes.” Comer, 436 F.3d at 1101 (internal quotation marks and citation
                                  20
                                       omitted). The doctrine reflects the principle that a signatory “cannot, on the one hand, seek to hold
                                  21
                                       the non-signatory liable pursuant to duties imposed by the agreement, which contains an arbitration
                                  22
                                       provision, but, on the other hand, deny arbitration’s applicability because the defendant is a non-
                                  23
                                       signatory.” Goldman v. KPMG, LLP, 173 Cal. App. 4th 209, 220 (2009) (internal quotation marks
                                  24
                                       and citation omitted). Relevant here, a nonsignatory may invoke equitable estoppel to enforce an
                                  25

                                  26
                                       4 This is particularly true given the extent of litigation about this exact issue. BMW NA is clearly
                                  27
                                       on notice that some courts have not adopted its position with respect to enforcing arbitration
                                  28   agreements between dealerships and customers. If the dealerships intended to benefit BMW NA,
                                       they have had ample opportunity to clarify any ambiguities in their agreements.
                                                                                            7
                                         Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 8 of 10




                                   1   arbitration clause when “a signatory must rely on the terms of the written agreement in asserting its

                                   2   claims against the nonsignatory or the claims are intimately founded in and intertwined with the

                                   3   underlying contract.” Kramer, 705 F.3d at 1128. “Because generally only signatories to an

                                   4   arbitration agreement are obligated to submit to binding arbitration, equitable estoppel of third

                                   5   parties in this context is narrowly confined.” Murphy, 724 F.3d at 1229.

                                   6          BMW NA argues that the court should apply the doctrine of equitable estoppel to compel

                                   7   Chen to arbitrate his claims. It asserts that Chen must rely on the Lease Agreement in order to assert

                                   8   his claims because the Lease Agreement “satisfies” Chen’s standing to sue as a “buyer of consumer

                                   9   goods” under the Song-Beverly Act and the Magnuson-Moss Act. Mot. at 11-12; see Cal. Civ. Code

                                  10   § 1794(a) (“Any buyer of consumer goods . . . may bring an action . . . .”). In other words, the Lease

                                  11   Agreement proves that Chen purchased a consumer good, which is one element of a breach of

                                  12   warranty claim. This argument is tenuous at best. Although the Lease Agreement is proof that a
Northern District of California
 United States District Court




                                  13   consumer purchase occurred, Chen’s standing to sue for breach of warranty does not inherently rely
                                       on the existence of the Lease Agreement. Thus, while the Lease Agreement is sufficient to show
                                  14
                                       standing, it is not necessary. See Kramer, 705 F.3d at 1132 (“[While] Plaintiffs’ claims presume a
                                  15
                                       transaction involving a purchase of a Class Vehicle . . . . [they] do not . . . rely upon the existence
                                  16
                                       of a Purchase Agreement.”); Soto v. Am. Honda Motor Co., 946 F. Supp. 2d 949, 956 (N.D. Cal.
                                  17
                                       2012) (rejecting a defendant manufacturer’s equitable estoppel argument because “[the plaintiff]
                                  18
                                       need not rely on the Installment Sale Contract to prove his purchase of the vehicle, or for the ultimate
                                  19
                                       success of his claims”). Since Chen could bring breach of warranty claims against BMW NA even
                                  20
                                       if the Lease Agreement did not exist, his claims arise independently of that agreement. See Kramer,
                                  21
                                       705 F.3d at 1131 (“[T]he correct analysis is whether Plaintiffs would have a claim independent of
                                  22
                                       the existence of the Purchase Agreement . . . .” (emphasis in original)).
                                  23
                                              BMW NA also points out that the Lease Agreement references the express warranty
                                  24
                                       underlying Chen’s claims. See Lease Agreement § 16 (“If the Vehicle is new, the Vehicle is subject
                                  25
                                       to the standard manufacturer’s new vehicle warranty.”). BMW NA contends that the express
                                  26
                                       warranty is a term of the contract, and that Chen should not be permitted to sue for breach of that
                                  27
                                       term while avoiding his own obligations under the Lease Agreement. See Reply at 8-10. BMW
                                  28
                                                                                          8
                                         Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 9 of 10




                                   1   NA’s argument is not convincing. While the Lease Agreement mentions BMW NA’s new vehicle

                                   2   warranty, it explicitly     provides that the lessor “MAKES NO WARRANTIES OR

                                   3   REPRESENTATIONS, EITHER EXPRESS OR IMPLIED, AS TO THE VEHICLE OR

                                   4   ANY OF ITS PARTS OR ACCESSORIES” and “MAKES NO WARRANTY OF

                                   5   MERCHANTABILITY OR FITNESS OF THE VEHICLE FOR ANY PARTICULAR

                                   6   PURPOSE.” Lease Agreement § 16 (emphasis in original). The fact that the Lease Agreement

                                   7   “expressly differentiate[s] dealer warranties from manufacturer warranties” only serves as evidence

                                   8   that Chen’s warranty claims against BMW NA arise independently of the Lease Agreement. See

                                   9   Kramer, 705 F.3d at 1131.

                                  10          Additionally, “many of the California cases permitting non-signatories to compel arbitration

                                  11   under an equitable estoppel theory involve contract-based causes of action, such as tortious

                                  12   interference or breach of contract.” Murphy, 724 F.3d at 1231 n. 7. Applying the doctrine of
Northern District of California
 United States District Court




                                  13   equitable estoppel is “particularly inappropriate where plaintiffs seek the protection of consumer
                                       protection laws against misconduct that is unrelated to any contract except to the extent that a
                                  14
                                       customer service agreement is an artifact of the consumer-provider relationship itself.” Id.; see also
                                  15
                                       Nation, 2020 WL 7868103, at *3 (“The Ninth Circuit has long held that car manufacturers like
                                  16
                                       BMW NA cannot enforce similar arbitration provisions in contracts between consumers and car
                                  17
                                       dealers against plaintiff consumers where the plaintiff is not seeking to enforce a term of the
                                  18
                                       contract.” (citing cases)). Here, Chen is asserting breach of warranty claims under federal and
                                  19
                                       California consumer protection laws. He is not alleging breach of the Lease Agreement against
                                  20
                                       either BMW NA or Stevens Creek BMW. Thus, the Lease Agreement is at most tangentially
                                  21
                                       connected with Chen’s claims. See Kramer, 705 F.3d at 1132 (“In order for [the manufacturer’s]
                                  22
                                       equitable estoppel argument to succeed, Plaintiffs’ claims themselves must intimately rely on the
                                  23
                                       existence of the Purchase Agreements, not merely reference them.”); see also Zamora, 2020 WL
                                  24
                                       5219565, at *3 (“The mere fact that Plaintiff took possession of her vehicle through the Lease
                                  25
                                       Agreement does not make her warranty claims ‘intimately founded in and intertwined with’ the
                                  26
                                       Lease Agreement.”).
                                  27
                                              Finally, BMW NA’s reliance on Felisilda v. FCA US LLC is unavailing. See 53 Cal. App.
                                  28
                                                                                         9
                                         Case 4:21-cv-03531-DMR Document 22 Filed 08/13/21 Page 10 of 10




                                   1   5th 486, 490 (Nov. 24, 2020). The plaintiffs in that case brought claims against both the dealership

                                   2   and the automobile manufacturer, and the court found that they had “expressly agreed to arbitrate

                                   3   claims arising out of the condition of the vehicle – even against third party nonsignatories to the

                                   4   sales contract . . . .” Id. at 497. Here, by contrast, the court has already found that Chen did not

                                   5   expressly agree to arbitrate his claims against BMW NA as a nonsignatory.

                                   6          For all of the above reasons, the court rejects BMW NA’s argument that it can compel

                                   7   arbitration through equitable estoppel.

                                   8   IV.    CONCLUSION

                                   9          For the reasons stated above, BMW NA’s motion to compel arbitration is denied.

                                  10
                                                                                                              ISTRIC
                                  11                                                                     TES D      TC
                                                                                                       TA




                                                                                                                             O
                                                                                                  S
                                  12




                                                                                                                              U
                                                                                                 ED
Northern District of California




                                                                                                                               RT
 United States District Court




                                                                                                                            D
                                                                                                                     RDERE
                                              IT IS SO ORDERED.                              UNIT
                                  13                                                                          OO
                                                                                                      IT IS S




                                                                                                                                     R NIA
                                  14   Dated: August 13, 2021

                                                                                                                           u
                                                                                                                   a M. Ry
                                                                                        ______________________________________
                                                                                             NO



                                  15
                                                                                                           D o n n
                                                                                                    Judge




                                                                                                                                     FO
                                                                                                     Donna   M.  Ryu
                                                                                              RT




                                  16                                                          United States Magistrate Judge




                                                                                                                                 LI
                                                                                                      ER
                                                                                                 H




                                                                                                                             A
                                  17                                                                       N                     C
                                                                                                                             F
                                                                                                               D IS T IC T O
                                  18                                                                                 R

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       10
